BLD-148                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2162
                                       ___________

                 DENNIS SHIPMAN, on behalf of his minor child K.S.

                                             v.

                                 ALICIA ALI BROOKS

                                  Dennis Shipman,
                                              Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                           (D. Del. Civil No. 1-14-cv-01472)
                      District Judge: Honorable Gregory M. Sleet
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 19, 2016

              Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                              (Opinion filed: March 2, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
          Dennis Shipman, proceeding pro se, appeals an order of the United States District

Court for the District of Delaware dismissing his civil rights action. For the reasons that

follow, we will summarily affirm the judgment of the District Court.1

          On December 10, 2014, Shipman filed a complaint against his son’s mother in

District Court pursuant to 42 U.S.C. § 1983. Shipman asked the District Court to review

and vacate a November 25, 2014 order of the Delaware Supreme Court affirming a

Delaware Family Court decision that granted by default judgment custody of his son to

his son’s mother. Shipman alleged that the Family Court lacked jurisdiction and failed to

follow state law and procedures. He claimed that the state court orders violate his rights

to due process and equal protection and his rights under the Fourth Amendment.

Shipman also moved to recuse the District Judge assigned to his case.

          The District Court dismissed the complaint for lack of subject matter jurisdiction

and as frivolous under 28 U.S.C. § 1915(e)(2)(B). The District Court explained that the

Rooker-Feldman2 doctrine barred review of the Delaware state court decisions, that the

Court must abstain to the extent the guardianship action remained pending in state court,

and that, while the parties were presumably citizens of different states, the domestic

relations exception to diversity jurisdiction applied. The District Court also denied

Shipman’s motion for recusal. This appeal followed.


1
 This appeal was previously dismissed for failure to pay the filing fee. We grant
Shipman’s motion to reopen his appeal and motion to proceed in forma pauperis.
2
    Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of
                                               2
       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review of the

order of dismissal is plenary. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir.

1999). We review the denial of the recusal motion for abuse of discretion. Jones v.

Pittsburgh Nat’l Corp., 899 F.2d 1350, 1356 (3d Cir. 1990).

       We agree with the District Court that it lacked jurisdiction to entertain Shipman’s

complaint under the Rooker-Feldman doctrine, which established that federal district

courts lack jurisdiction over suits that are essentially appeals from state-court judgments.

Great Western Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 165 (3d Cir.

2010). “[T]here are four requirements that must be met for the Rooker-Feldman doctrine

to apply: (1) the federal plaintiff lost in state court; (2) the plaintiff ‘complain[s] of

injuries caused by [the] state-court judgments’; (3) those judgments were rendered before

the federal suit was filed; and (4) the plaintiff is inviting the district court to review and

reject the state judgments.” Id. at 166 (quoting Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005)).

       These requirements are squarely met here. Shipman lost in state court when the

Delaware Supreme Court upheld the Family Court’s custody order. The state court

judgments were rendered before he filed his complaint in District Court. As noted above,

Shipman asks the District Court to vacate the state court decisions for lack of jurisdiction

and failure to follow state law and procedures. To the extent Shipman claims violations

of his rights to due process and equal protection and his Fourth Amendment rights, these


Appeals v. Feldman, 460 U.S. 462 (1983). 3
claims stem from the state court decisions. See id. at 166-67 (federal court lacks

jurisdiction when the source of the injury is the state court judgment as opposed to the

defendant’s actions).3 Because we conclude that the Rooker-Feldman doctrine applies,

we need not address the other reasons advanced by the District Court in dismissing the

complaint.

       We also conclude that the District Court did not abuse its discretion in denying

Shipman’s motion for recusal. Shipman sought recusal under 28 U.S.C. § 455(a) based

on the District Judge’s adverse rulings in his other cases. As recognized by the District

Court, “judicial rulings alone almost never constitute a valid basis for a bias or partiality

motion.” Liteky v. United States, 510 U.S. 540, 555 (1994). To the extent Shipman

contends that the District Judge formed opinions based on events occurring in his other

proceedings, he has not shown a “deep-seated favoritism or antagonism that would make

fair judgment impossible.” Id.

       Accordingly, because this appeal does not raise a substantial question, we will

summarily affirm the judgment of the District Court. Shipman’s motion to stay his

appeal is denied.




3
 Shipman also asserted in his complaint that a constitutional challenge to a state statutory
scheme is cognizable under § 1983, but he did not bring such a challenge.
                                            4